IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

GERMAINE R. RUDDICK,                    NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3371

FLORIDA STATE PRISON,

     Appellee.
___________________________/

Opinion filed October 21, 2014.

An appeal from an order of the Union County Circuit Court.
Stanley H. Griffis, III, Judge.

Germaine R. Ruddick, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      Appellant seeks review of a final order dismissing his petition for writ of habeas

corpus. Because jurisdiction of this court was not invoked within thirty days of
rendition of the order to be reviewed, we dismiss the appeal as untimely. See Fla. R.

App. P. 9.110(b). To the extent appellant seeks to invoke the original jurisdiction of

this court to obtain a writ of habeas corpus, the petition is properly filed in the circuit

court. See, e.g., Harvard v. Singletary, 733 So. 2d 1020, 1022 (Fla. 1999) (writ

petitions that could require resolution of disputed issues of fact should be handled by

the circuit courts).

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.




                                            2